Title: From John Adams to François Adriaan Van der Kemp, 2 May 1814
From: Adams, John
To: Van der Kemp, François Adriaan



Beloved Sir
Quincy May 2d. 1814

If with blind Eyes and paralytical Hands, I could enfanter des in Folio, like De Wolf, Priestley and Voltaire, and at the Same time had the Library of the late King of France, about me I might be qualified in part to correspond with you.
Buckminster imported Brucker with him from Europe. In the Sale of his Library, the Competition was between Harvard University and the Athenæum. William Smith Shaw, my Eleve was outbidden. The deepest Purse prevailed, as Usual. This is perhaps the only Copy in America. Enfields Abridgment is not So uncommon.
Explicitly, I know nothing of the Historia Succincta, Hospitalis Elisabethæ; except that Thomas Brand Hollis Esqr gave it to me. As I never understood it, I cared nothing about it. If I Sent it to you, which I do not remember, it was at Hollis’s Request.
The Tables of Sculterus, are unknown to me
Great Nature! And greater Nature’s God! Must I read all this Hebrew, Greek and Latin! to learn the love of God and Man? And to do, as I would be done by?
I know nothing of Brown’s Scheme of popular Errors. Nor care. I know, there has been little but popular Error, among the Learned. I know that this Globe is the Bedlam of the Solar System? Do You know, as much?
I have Seen your Sketch in the General Repository. It appears to me, garbled by the  Essex Junto. It is very different from the last Edition of it Sent to me by your Self. My Name is inserted in an Age in which I did not exist, and Omitted in a Year in which it ought to have been inserted; if my name ever did deserve to be remembered. I mean in my Negotiations in Holland in 1780. 1781. and 1782. I thank you for your Oration. My Feelings went along with yours. I Shall forever rejoice in the Independence and Prosperity of Holland.
Your Answer to English, I had only time to cast my Eye over; before I was obliged to lend it to the Reverend Mr Colman of Hingham; under Solemn Injunctions of Confidence till Harvard Colledge, the liberal Christians and biblical Criticks Shall have decided its fate.
My own Opinion is, that it is with written in too Sacerdotal a Style; and too calvanistical a Spirit. It is not after the Model of Watsons, Apology to Paine. Free discussion must not be browbeaten. Rail not! Rave not! Prove the Authenticity of the Gospells, Acts and Epistles and Apocalypse. It is not enough to Say his Objections have been answered: You Should Say, how they have been answered.
I am, dear Sir, your unalterable Friend

John Adams